DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2020 was considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,552,041 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current independent claim 1 is anticipated by the patent independent claim 1.  Current independent claim 8 is anticipated by the patent independent claim 12.  Current independent claim 15 is anticipated by the patent independent claim 16.  In each case, the current claim contains only limitations that are recited substantially verbatim in the patent claim.
Current claims 2, 9 and 16 are anticipated by the substantially verbatim language in patent claims 1 and 12, noting that the patent claims limitation “storage volumes” can be considered equal to the current claims recitation of “storage nodes”.
Current claims 3, 10 and 17 are obvious over the substantially verbatim language in patent claims 1, 10 and 12, noting that the current claims limitation “determining whether data objects are indicated as stale or active in the storage manager catalog” clearly follows from the patent claims 1 and 12 limitation that “the storage area storing data objects that are indicated as stale or active in the storage manager catalog”.  It would have been obvious to one of ordinary skill in the art at the time of 
Current claims 4, 5, 11, 12, 18 and 19 are anticipated by patent claim 3, as well as the limitation of “shadow storage area” of patent claim 1.
Current claims 6 and 13 are obvious over patent claim 4, noting that while the patent claim does not recite “the QOS parameters indicating a percentage of a maximum number of I/O operations per second that the compaction requests consume”, such a choice for QOS parameters would have been an obvious choice to one of skill in the art.  That is, an artisan possessing the patent claimed system, knowing that compaction requests are interspersed with other requests, and that the compaction requests, and read and write requests are throttled according to QOS parameters (patent claim 4), would have known that various types of such parameters could be used.  They would have desired to use parameters that compare the throughput, or I/O rates, of the different types of requests, in order to throttle the requests as desired, to achieve the throughput desired for each type of request.  Thus it would have been obvious to one of ordinary skill in the art to use QOS parameters such as percentage of maximum I/O operations per second, of the compaction requests, because this would have been known and understood by such artisans as a typical parameter for monitoring, and controlling, the transfer rates.
Current claims 7, 14 and 20 are anticipated by patent claims 5, and 2, as follows:  The current limitation “for each data object stored in the storage space:  responsive to determining that the data object is active …” is anticipated substantially verbatim in patent claim 5.  The current limitation “updating, in the storage manager catalog, an address of the copied respective data object to reflect a corresponding address in the shadow storage area” is anticipated by the patent claim 2 limitation that “the storage manager catalog is updated to reflect that the previously stored data object has been superseded by the revised version by decreasing a count of a number of instances of the previously stored data object by and increasing a count of a number of instances of the revised data object by one”, where it is clear that the count can be considered a part of the address, since it is used (along with the DOID of claim 1) to determine the location of the object.  The current limitation of “performing a set of read requests for any of the copied each data object from the shadow storage area” is anticipated by the patent claim 5 limitation of “transitioning over from the storage area to the shadow storage area” because it is clear, and as recited in other patent claims such as claim 4, that read requests are performed, and thus that ‘transitioning’ as recited provides for read requests from the shadow area, as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No.:
2016/0065241	Data transfer buffer mixing compressed and uncompressed data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        June 4, 2021